DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, wherein the at least one first interlaced structure of the first inductor is disposed across at least two of the second turns must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Response to Arguments
Applicant's arguments filed 05/05/22 have been fully considered but they are not persuasive. The applicant argues that the prior art of record does not discloses wherein the at least one first interlaced structure of the first inductor is disposed across at least two of the second turns. The examiner respectfully disagrees.
The prior art of Chen in view of Chien et al. combined has a similar structural make-up of the applicant claimed invention. Figure 1(species 1) of the applicant invention does not discloses these features wherein the at least one first interlaced structure of the first inductor is disposed across at least two of the second turns. The applicant’s figure 1 appears to show a feature wherein the at least one first interlaced structure the second inductor 200 (red line) is disposed across at least two of the first turns (black lines) but does not show first inductor is disposed across at least two of the second turns 





    PNG
    media_image1.png
    801
    812
    media_image1.png
    Greyscale

(note: the black line shows where the first inductor crosses the turns and the red shows where the second inductor crosses the turns at the interlaced structure)
Until these limitations are clearly shown and explained how the applicant is interpreting these features wherein the at least one first interlaced structure of the first inductor is disposed across at least two of the second turns in regards to the figure 1 the current rejection will remain in the office action since the prior art of Chen in view of Chien et al. combined has a similar structural make-up of the applicant claimed invention.  Accordingly, the rejection will remain in the office action.
 	 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


2.	Claims 1-2 and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2010/0060402) in view of Chien et al. (US 2016/0126002).
Regarding claim 1, Chen (figures 3a-4a and para 0021-0035) discloses first inductor (see para 0021) having a plurality of first turns (see figure 3a); and a second inductor (see para 0023) having a plurality of second turns (see figure 3a), wherein the first inductor and the second inductor are disposed on a first layer in an interlaced manner (see figure 3a); wherein the at least one first interlaced structure of the first inductor is disposed across at least two of the second turns.( see figures 3a-4a) 
Chen does not expressly discloses wherein at least one of the first turns is directly adjacent to another first turn and one of the second turns.
Chien et al. (see para 0025-0027) discloses wherein at least one of the first turns is directly adjacent to another first turn and one of the second turns (note: see figures 5-6 disclosing one of the first turns of 61 is directly adjacent to another first turn and one of the second turns 62).
Accordingly, it would have been to one of ordinary skill in the art before the effective filing date of the applicant claimed invention wherein the first inductor and the second inductor are both disposed in a first area, the first area comprises nine laps counted from first to ninth in an outer-inner manner, the first inductor comprises six out of the nine laps, and the second inductor comprises three out of the nine laps as taught by Chien et al  to the modified inductive device of Chen so as to enhance the coupling between the first turns thereby allowing for a higher inductance to be obtained.
Regarding claim 2, Chen (figures 3a-4a) discloses wherein the first turns of the first inductor are coupled to the at least one first interlaced structure.
Regarding claim 4, Chen (para 0025-0030) discloses wherein the at least one first interlaced structure is formed by two metallic segments disposed on the first layer and a second layer respectively.
Regarding claim 5, Chen (figures 3a-4a) discloses wherein the first inductor and the second inductor are both disposed in a predetermined area having a first side and a second side, the second first side is opposite to the second side.
Regarding claim 6, Chen (figures 3a) discloses wherein the first inductor comprises a first port (312) and a second port (314), and the second inductor comprises a third port (332) and a fourth port (334).
Regarding claim 7, Chen (figures 3a) discloses wherein the first port and the second port are disposed on the first side, and the third port and the fourth port are disposed on the second side.
Regarding claim 8, Chen (para 0028-0029) discloses wherein the first port and the second port are disposed on a second layer which is different from the first layer.



2.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2010/0060402) and Chien et al. (US 2016/0126002)  in further view of Abu Qahouq (US 9,793,039).
Regarding claim 9, Chen (figures 3a-4a and para 0021-0035) discloses all the limitations as noted above but does not expressly wherein a ratio of the first turns and the second turns is 2:1.
Abu Qahouq (Col 6, lines 32-45) discloses a teaching wherein a ratio of the first turns and the second turns is 2:1.
Accordingly, it would have been to one of ordinary skill in the art before the effective filing date of the applicant claimed invention wherein a ratio of the first turns and the second turns is 2:1 as taught by Abu Qahouq  to the inductive device of Chen so as allow the inductive device to have to the capability to provide high currents and low voltages. Designing, wherein the a ratio of the first turns and the second turns is 2:1 would have been design consideration based on intended application/environment use.
Such as to provide low voltage value which is suitable for electronics supplying.

3.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2010/0060402) in view Chien et al. (US 2016/0126002) and Abu Qahouq (US 9,793,039) in further view of Lee et al. (US 2009/0039977).
Regarding claim 10, the modified inductive device of Chen (figures 3a-4a and para 0021-0035) discloses all the limitations as noted above but does not expressly wherein the first inductor and the second inductor are both disposed in a first area, the first area comprises nine laps counted from first to ninth in an outer-inner manner, the first inductor comprises six out of the nine laps, and the second inductor comprises three out of the nine laps.
Lee et al. (figure 3a and para 0031-0040) discloses wherein the first inductor  (32) and the second inductor (33) are both disposed in a first area, the first area comprises nine laps counted from first to ninth in an outer-inner manner, the first inductor comprises six out of the nine laps, and the second inductor comprises three out of the nine laps.(note:see wherein the first inductor has 6 and the second inductor has at 3 or more; the claim does limit the second inductor from having more laps)
Accordingly, it would have been to one of ordinary skill in the art before the effective filing date of the applicant claimed invention wherein the first inductor and the second inductor are both disposed in a first area, the first area comprises nine laps counted from first to ninth in an outer-inner manner, the first inductor comprises six out of the nine laps, and the second inductor comprises three out of the nine laps as taught by Lee et al  to the modified inductive device of Chen so as to allow for a high inductance to be obtained.
Allowable Subject Matter
Claims 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HINSON whose telephone number is (571)270-7915. The examiner can normally be reached M to F; 8 -5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD HINSON/Primary Examiner, Art Unit 2837